      Case 18-31413            Doc 16    Filed 05/22/19 Entered 05/22/19 15:50:49                  Desc Main
                                            Document Page 1 of 4

                                  UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                         CHARLOTTE DIVISION

IN RE:                                                                          CASE NO: 18-31413
Delores Katherine Dunfee
                                                                                Chapter 13

SSN# : XXX-XX-3746



                                  MOTION OF TRUSTEE TO MODIFY PLAN

The undersigned, being the Standing Trustee for the debtor listed above, hereby moves the court as follows:

Subsequent to the confirmation, the trustee has reviewed this case and believes the plan of the debtor will no
longer meet the requirements of the bankruptcy code due to the following reason:

Trustee Clerk       Creditor                         Account Scheduled Asserted             Claim
Claim # Claim #     Name                             Number Claim Amnt Claim Amnt           Type
 8        16        NC DEPARTMENT OF REVENUE              3746    $2,198.00     $4,922.99   P-Priority

The above-referenced claim(s) was scheduled for a lesser amount. The plan is not sufficient to pay all claims
as required by the order of confirmation and applicable law.

The trustee recommends that the plan be modified as follows :

Your monthly plan payment will be increased to $1,175.00.

Trustee's motion is based on proofs of claim actually filed.

DATED: May 22, 2019                                                             Warren L. Tadlock
                                                                                Standing Chapter 13 Trustee
                                                                                5970 Fairview Road, Suite 650
                                                                                Charlotte, NC 28210-2100



                                "Important Information on Reverse Side"
      Case 18-31413          Doc 16       Filed 05/22/19 Entered 05/22/19 15:50:49                   Desc Main
                                             Document Page 2 of 4

                                  UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                         CHARLOTTE DIVISION

IN RE:
Delores Katherine Dunfee                                                           CASE NO: 18-31413

SSN# : XXX-XX-3746                                                                 Chapter 13


                                  NOTICE OF OPPORTUNITY FOR HEARING

The Chapter 13 trustee has filed papers in the bankruptcy case for the debtor named above requesting a
Motion to Modify Plan.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to
consult one.

If you do not want the court to grant the relief requested by the trustee in the motion, or if you want the court to
consider your views on the motion, then by June 12, 2019 you or your attorney must file with the court a
written response to the motion and a request for a hearing at the following address:

                 CLERK, U.S. BANKRUPTCY COURT
                 401 W Trade St.
                 Charlotte, NC 28202

If you mail your response to the court for filing, you must mail it early enough for the court to receive it on or
before the deadline stated above.

If you file a response, then a hearing on the trustee's motion will be held at the following time and place:

Date: June 25, 2019                    Time: 10:00 AM

Location:        CHARLES JONAS FEDERAL BUILDING
                 COURTROOM 1-5
                 401 WEST TRADE STREET
                 CHARLOTTE, NC 28202-1619

                              No hearing will be held unless a response is filed.

If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
in the motion and may enter an order granting that relief.

Dated: May 22, 2019                                                                Warren L. Tadlock
                                                                                   Standing Chapter 13 Trustee
                                                                                   5970 Fairview Road, Suite 650
                                                                                   Charlotte, NC 28210-2100
       Case 18-31413            Doc 16        Filed 05/22/19 Entered 05/22/19 15:50:49         Desc Main
                                                 Document Page 3 of 4

                                     UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION

IN RE:
Delores Katherine Dunfee                                                       CASE NO: 18-31413

SSN# : XXX-XX-3746                                                             Chapter 13


                                               CERTIFICATE OF SERVICE

The parties whose names and addresses are listed below were served by United States first class mail,
postage prepaid on May 22, 2019.

                                                                         D. Morales
                                                                         Office of the Chapter 13 Trustee
AMAZON CARD/SYNCHRONY BANK, PO BOX 965060, ORLANDO, FL 32896
BANK OF AMERICA, PO BOX 982238, EL PASO, TX 79998
CAPITAL ONE BANK (USA) NA, PO BOX 71083, CHARLOTTE, NC 28272
CAPITAL ONE NA, BECKET & LEE LLP, PO BOX 3001, MALVERN, PA 19355
CAPITAL ONE, PO BOX 30285, SALT LAKE CITY, UT 84130
CATO CORPORATION, 8100 Denmark Road, Charlotte, NC 28273
CHASE CARD SERVICES, PO BOX 15298, WILMINGTON, DE 19886
COASTAL FEDERAL CREDIT UNION, 1000 ST ALBANS DRIVE, RALEIGH, NC 27609
COASTAL FEDERAL CREDIT UNION, PO BOX 9013, ADDISON, TX 75001
Delores Katherine Dunfee, 5910 Morninglow Court, Charlotte, NC 28212
DEPARTMENT STORE NATIONAL BANK, C/O QUANTUM3, PO BOX 657, KIRKLAND, WA 98083-0788
DISCOVER BANK, DISCOVER PRODUCTS INC, PO BOX 3025, NEW ALBANY, OH 43054
INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101-7346
KOHLS, 17000 RIDGEWOOD DRIVE, MENOMONEE FALLS, WI 53051
LVNV FUNDING LLC, C/O RESURGENT CAPITAL SERVICES, PO BOX 10587, GREENVILLE, SC 29603
MECKLENBURG COUNTY TAX COLLECTOR, PO BOX 31637, ATTN: VIVIANNE BOLDEN, CHARLOTTE, NC 28231
MECKLENBURG EMS AGENCY, 4425 Wilkinson Blvd, Charlotte, NC 28208
MECKLENBURG EMS AGENCY, PO BOX 741033, ATLANTA, GA 30384
MECKLENBURG RADIOLOGY ASSOC, PO BOX 221249, CHARLOTTE, NC 28222
MID ATLANTIC EMERGENCY MEDICAL, PO BOX 601504, CHARLOTTE, NC 28260
NC DEPARTMENT OF REVENUE, BANKRUPTCY UNIT, PO BOX 1168, RALEIGH, NC 27602-1168
NC DEPT OF REVENUE BANKRUPTCY UNIT, PO BOX 1168, RALEIGH, NC 27602
NOVANT HEALTH, 200 HAWTHORNE LANE, CHARLOTTE, NC 28204
NOVANT HEALTH, PO BOX 1123, Minneapolis, MN 55440-1123
NOVANT HEALTH, PO BOX 71049, CHARLOTTE, NC 28279
PORTFOLIO RECOVERY ASSOCIATES LLC, PO BOX 12914, NORFOLK, VA 23541
PORTFOLIO RECOVERY ASSOCIATES, PO BOX 41067, NORFOLK, VA 23541
QUANTUM3 GROUP LLC, COMENITY BANK, PO BOX 788, KIRKLAND, WA 98083
RMB INC, 409 BEARDEN PARK CIRCLE, KNOXVILLE, TN 37919
SHARONVIEW FEDERAL CREDIT UNION, PO BOX 2070, FORT MILL, SC 29716-2070
SURGICAL SPECIALISTS, 1918 RANDOLPH RD STE 130, CHARLOTTE, NC 28207
WELLS FARGO BANK NA, 435 FORD ROAD SUITE 300, ST LOUIS PARK, MN 55426-1063
WELLS FARGO BANK NA, ATTN PAYMENT PROCESSING, MAC#F2302-04C, 1 HOME CAMPUS, DES MOINES, IA 50328
WELLS FARGO BANK NA, DEFAULT DOCUMENT PROCESSING, N9286-01Y, 1000 BLUE GENTIAN ROAD, EAGEN, MN
55121-7700
WELLS FARGO BANK NA, WELLS FARGO CARD SERVICES, MAC F8235-02F, PO BOX 10438, DES MOINES, IA 50306-0438
WELLS FARGO BANK NA, WELLS FARGO CARD SERVICES, PO BOX 9210, DES MOINES, IA 50306
WELLS FARGO BANK NA, WELLS FARGO SERVICING CENTER, PO BOX 94423, ALBUQUERQUE, NM 87199
WESTERN ALLIANCE BANK, PO BOX 927830, SAN DIEGO, CA 92192
Total Served:38
      Case 18-31413   Doc 16    Filed 05/22/19 Entered 05/22/19 15:50:49   Desc Main
                                   Document Page 4 of 4

UNDELIVERABLE MAIL (Insufficient Mailing Address)

Total:0
                                        Page 4 of 4
